781 N.W.2d 816 (2010)
BRONSON METHODIST HOSPITAL, Plaintiff-Appellant,
v.
ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 140301. COA No. 286087.
Supreme Court of Michigan.
May 25, 2010.

Order
On order of the Court, the motion to hold the application for leave to appeal in abeyance for University of Michigan Regents, et al. v. Titan Insurance Company, (Docket No. 136905) is considered, and it is GRANTED. We ORDER that the application be held in ABEYANCE pending the decision in that case.